Citation Nr: 0727277	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
with ringing in the ears.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied the veteran's petition to reopen his 
claim for service connection for hearing loss.  The veteran 
filed a notice of disagreement (NOD) in January 2003, and the 
RO issued a statement of the case (SOC) in April 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2003.

In June 2004, the veteran, his spouse, and his daughter 
testified during a hearing before a Veterans Law Judge (VLJ) 
at the RO; a transcript of the hearing is of record.  After 
the VLJ who presided at the June 2004 hearing retired, the 
veteran and his spouse testified during a hearing before the 
undersigned VLJ at the RO; a transcript of that hearing is 
also of record.

In September 2004, the Board granted the petition to reopen 
and remanded the underlying claim for service connection for 
bilateral hearing loss to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
After completing the requested action, the AMC 
recharacterized the claim as one for service connection for 
defective hearing with ringing in the ears, denied the claim 
(as reflected in a February 2006 SSOC), and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the record includes documents that suggest that 
the veteran may have had hearing impairment at a time 
contemporaneous to service entry, service medical and other 
records weigh against a finding that the veteran's hearing 
loss pre-existed service. 

3.  The veteran was hospitalized for acute meningitis during 
service.

4.  The competent evidence is at least evenly balanced on the 
question of whether the veteran's current bilateral hearing 
loss disability, with ringing in the ears, is related to the 
veteran's in-service meningitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
with ringing in the ears are met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the claim for 
service connection for bilateral hearing loss with ringing in 
the ears, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

First addressing the question of current disability, the 
Board notes that a November 1978 audiogram reflects that 
speech recognition scores for both ears were less than 94 
percent, and that the auditory threshold at 4,000 Hertz was 
greater than 40 decibels in both ears.  The December 2005 VA 
examination report reflects that speech recognition was less 
than 94 percent in the left ear, and that the auditory 
threshold at 3,000 and 4,000 was greater than 40 decibels in 
both ears.  Thus, the audiometric testing results clearly 
establish bilateral hearing loss to an extent recognized as a 
disability for VA purposes, as defined in 38 C.F.R. § 3.385.  
In addition, while, during the December 2003 ear disease 
examination , the veteran indicated that he did not have 
ringing in the ears, during the April 2005 VA examination and 
on examination by Dr. Robb in March 2007, he subsequently 
indicated that he suffered from ringing in the ears.  The 
Board notes that the veteran is competent to describe this 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Thus, the question remaining is whether there is a medically 
sound basis for attributing the veteran's bilateral hearing 
loss with ringing in the ears to service.   See Hensley v. 
Brown, 5 Vet.App. 155, 159 (1993).  

Initially, the Board notes that audiological studies from 
around the veteran's August 1960 entry into service, reported 
in American Standards Association (ASA) values and converted 
to those of the International Standards Organization (ISO), 
appear to show some impairment in hearing.  This raises the 
issue of whether the veteran was in sound condition when he 
entered service.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Here, the Board finds that there is no clear and unmistakable 
evidence showing that hearing loss existed prior to service; 
on the contrary, the weight of the evidence is against such a 
finding.  In this regard, the enlistment examiner found the 
veteran's hearing to be normal based on the whispered voice 
test, and there is no evidence of hearing impairment at 
separation.  Moreover, the veteran and lay witnesses stated 
that his hearing was not impaired prior to service, as 
indicated by the fact that he was able to play the violin 
semi-professionally.  In addition, post-service medical 
opinions including that of Dr. Robb in March 2007 indicated 
that the audiogram results may have been erroneous in light 
of the other evidence of record.  

As such, the evidence does not clearly and unmistakably show 
that bilateral hearing loss pre-existed service.  As no pre-
existing hearing loss is shown, there is also no requirement 
that any such hearing loss was aggravated during, or as a 
result of, service.  Hence, as regards his hearing, the 
veteran is presumed to have been in sound condition when he 
entered service, and may establish service connection for 
hearing loss of the basis of injury or disease incurred in 
service.

As indicated above, the post-service record clearly 
establishes current hearing loss disability.  Moreover, there 
are multiple, conflicting opinions that address the question 
of whether the veteran's current bilateral hearing loss is 
related to his in-service meningitis.

The service medical records show that the veteran was 
hospitalized for several weeks during service with a 
diagnosis of acute meningitis.  In June 2004, Dr. Combs, who 
had treated the veteran, wrote that, based on the episode of 
acute meningitis in-service and the fact that hearing loss is 
a common neurological deficit that affects patients surviving 
meningitis, his hearing loss "seems very possibly related" 
to the meningitis.  In September 2004, Dr. Coons, who had 
treated the veteran, noted the veteran's in-service 
meningitis and the fact that hearing loss is a common, less 
severe side effect of meningitis, and concluded that the 
meningitis "definitely caused his hearing to be 
diminished."  Similarly, the audiologist who conducted a 
December 2005 VA audiological evaluation, noted, after 
reviewing the claims file, that it is not uncommon to have 
significant hearing loss from meningitis, and concluded that 
the veteran's hearing loss and tinnitus were related to the 
in-service meningitis.  In a March 2007 letter, Dr. Robb 
addressed in detail the evidence in the claims file, in 
particular of the veteran's in-service meningitis and, noting 
that hearing loss has been documented to be related to 
meningitis since the early 1960s in the peer-reviewed 
literature, concluded that the veteran's hearing loss and 
tinnitus were more likely than not a direct result of the in-
service meningitis as well his claimed noise exposure (the 
latter is discussed below).

By contrast, the audiologist who conducted the December 2003 
VA audiology examination wrote that, based on review of the 
claims file and the veteran's reported history, "it is not 
likely that the hearing loss was incurred in service."  The 
same audiologist wrote in December 2005 that, in light of the 
veteran's preexisting hearing loss and post-service noise 
exposure, it was not likely that the veteran's hearing loss 
was related to service.  The VA audiologist also noted that 
the veteran had not provided any new evidence since the 
December 2003 VA examination.

Considering the above, the Board finds that the competent 
evidence for and against the claim is, at least, evenly 
balanced.  

While Dr. Combs' used the somewhat ambiguous terminology 
"seems very possibly related," and Dr. Robb attributed the 
veteran's bilateral hearing loss with ringing in the ears to 
both meningitis and in-service noise exposure, these and the 
other medical opinions that tend to support the veteran's 
claim are reasoned and appear to be based on an accurate 
characterization of the evidence of record (if not actual 
claims file review).  The Board also notes that, in addition 
to the positive opinions, the veteran has submitted extensive 
medical literature that reflects that meningitis can cause 
hearing loss and tinnitus, and such evidence may be 
considered by the Board.  See Mattern v. West, 12 Vet. App. 
222, 228 (1999).  While the VA audiologist who reached a 
contrary conclusion in finding that there was no relationship 
between the veteran's hearing loss and his meningitis based 
such opinion on evaluation and review of the claims file, she 
did not explain her reasoning in as much detail as the 
physicians who found that there was such a relationship, and 
did not discuss the relevant literature.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2006). See also 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

Given the medical evidence of in-service meningitis and 
current bilateral hearing loss, and the fact that the 
competent evidence is, at least, evenly balanced as to 
whether there exists a nexus between the two, with resolution 
of all reasonable doubt in the veteran's favor, the criteria 
for service connection for bilateral hearing loss with 
ringing in the ears are met.  

[Parenthetically, the Board noted that, given the 
determination that the veteran's bilateral hearing loss with 
ringing in the ears as likely as note resulted from his 
meningitis in service, it is not necessary to addresss 
whether there is a relationship between the disability under 
consideration and noise exposure due to a jack hammering 
assignment that he described in detail but is not confirmed 
by the service records.].

ORDER


Service connection for bilateral hearing loss with ringing in 
the ears is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


